 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
     EMAIL: Anthony@capozzilawoffices.com
 4   www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSE LUIZ RIVAS
 7
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11                                              ******
12   UNITED STATES OF AMERICA,                           Case No.: 1:19-CR-00076-DAD-BAM
13                   Plaintiff,
                                                         DEFENDANT’S NOTICE OF WAIVER
14           v.                                          OF PERSONAL APPEARANCE; ORDER
15
                                                         Date: June 10, 2019
16   JOSE LUIS RIVAS, JR.,                               Time: 1:00 p.m.
                                                         Courtroom: 3
17                   Defendant.                          Hon. Barbara A. McAuliffe
18   TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
19
20           Defendant, JOSE LUIZ RIVAS, hereby waives his right to be present in open Court
21   upon the hearing of any motion or other proceeding in this cause, including but not limited to,
22   when the case is ordered set for trial, when a continuance is ordered, and when any other action
23   is taken by the court before or after trial, except upon arraignment, plea, empanelment of jury
24   and imposition of sentence.
25           Defendant hereby requests the Court proceed during every absence of which the Court
26   may permit pursuant to this waiver; agrees that his interests will be deemed represented at all
27   times by the presence of his attorney, Anthony P. Capozzi, the same as if the Defendant was
28   personally present; and further agrees to be present in person in Court ready for trial any day


                                                     1
 1   and hour the Court may fix in his absence.

 2          Defendant further acknowledges that he has been informed of his rights under

 3   Title 18, United States Code, section 3161-3174 (Speedy Trial Act), and authorizes his attorney

 4   to set times and delays under the Act without Defendant being present.

 5

 6
     DATED:      June 4, 2019                       By: /s/Jose Luiz Rivas
 7                                                      JOSE LUIZ RIVAS
                                                        Defendant
 8

 9
                                                          Respectfully submitted,
10
     DATED:      June 4, 2019                       By: /s/Anthony P. Capozzi
11                                                      ANTHONY P. CAPOZZI
                                                        Attorney for Defendant JOSE LUIZ
12                                                      RIVAS
13

14

15                                                ORDER
16

17
     IT IS SO ORDERED.
18
        Dated:    June 5, 2019                              /s/ Barbara   A. McAuliffe           _
19                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28                                                  2
